TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00691-CV


In re Johnny Ray Valchar




ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



M E M O R A N D U M   O P I N I O N


	Relator filed a petition for writ of mandamus, complaining that the trial court had not
satisfied its statutory duties under article 11.07 of the code of criminal procedure with regard to an
application of writ of habeas corpus he filed on or about September 8, 2010.  The trial court has since
informed this Court that it has issued an order with findings of fact and conclusions of law and has
ordered the application and related documents to be forwarded to the court of criminal appeals.  A
copy of the trial court's order has been sent to Valchar.  Therefore, the trial court has complied with
the statute and Valchar has received the relief he sought through his petition for writ of mandmaus.
Accordingly, we deny the petition for writ of mandamus.  

					__________________________________________					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Filed:   October 26, 2010